Citation Nr: 9919958	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
facial injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints to include disorders of the right knee and 
low back.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, left knee sprain.

4.  Entitlement to an increased (compensable) evaluation for 
residuals, right ankle sprain.

5.  Entitlement to an increased (compensable) evaluation for 
residuals, left ankle sprain.

6.  Entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disorder; whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disorder; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
arthritis of multiple joints; entitlement to compensable 
evaluations for a left knee disorder, a right ankle disorder, 
and a left ankle disorder; and entitlement to a compensable 
evaluation based on multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 (1998) will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied service 
connection for a facial disorder; the veteran was notified of 
this decision but did not appeal it.

2.  Evidence submitted since the July 1989 rating decision 
and pertinent to the previously denied claim for service 
connection for a facial disorder is cumulative and redundant 
of evidence previously submitted to agency decisionmakers.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision, which denied service 
connection for a facial disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since the July 1989 rating decision is 
not new and material, and the veteran's claim for service 
connection for residuals of a facial injury has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a facial disorder in a July 1989 rating 
decision on the basis that, while the veteran sustained a 
mild laceration to the right cheek in February 1945, during 
service, his separation examination report was negative for 
residuals of a facial injury.  The veteran was notified of 
this denial in an August 1989 letter but did not respond to 
this letter within one year of its issuance.  As such, the 
July 1989 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991).  As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the July 1989 rating decision. 

In this case, while the Board observes that the veteran 
underwent a VA examination in June 1997, the report of this 
examination contains no mention of any facial injuries or 
disabilities.  As such, the only pertinent evidence submitted 
since the July 1989 rating decision is the transcript of the 
veteran's January 1998 VA hearing.  During this hearing, the 
veteran testified that he "smashed" his face as a result of 
an in-service fall and that the injury was "well documented 
in the service medical records."  However, he provided no 
details of any post-service treatment for any residuals of 
this injury, and the Board observes that the veteran's 
testimony is essentially identical to lay evidence previously 
submitted to agency decisionmakers, including a December 1988 
lay statement.  

As such, while the January 1998 hearing transcript was not of 
record as of the July 1989 rating decision, the testimony 
contained therein is cumulative and redundant of evidence 
submitted to agency decisionmakers prior to the July 1989 
rating decision.  The Board thus finds that this evidence is 
not "new" or "material" in view of the standards set forth 
in Hodge.  Accordingly, the veteran's claim for service 
connection for a residuals of a facial injury is not 
reopened.

Furthermore, the Board is unaware of any additional relevant 
evidence that could serve to reopen the veteran's claim for 
service connection for residuals of a facial injury.  While 
the veteran mentioned treatment from a VA facility during his 
January 1998 VA hearing, he did not indicate that this 
treatment addressed any facial disabilities.  As such, there 
is no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
facial injury is not reopened, and the appeal with respect to 
this issue is denied.


REMAND

As noted above, the veteran mentioned recent VA treatment at 
an unspecified facility during his January 1998 RO hearing.  
While the veteran did not indicate that this treatment 
concerned any facial disabilities, he did note that he had 
received treatment for his knees, ankles, and back.  Any 
existing records of such VA treatment should be associated 
with the claims file prior to the Board's adjudication of the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disorder; whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disorder; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
arthritis of multiple joints; and entitlement to compensable 
evaluations for a left knee disorder, a right ankle disorder, 
and a left ankle disorder.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

As the determination of the aforementioned claims could have 
a bearing on the veteran's claim of entitlement to a 
compensable evaluation based on multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
(1998), these claims are inextricably intertwined.  
Therefore, a determination of the claim of entitlement to a 
compensable evaluation based on multiple, noncompensable 
service-connected disabilities should not be made until 
action on the veteran's other claims is taken.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The Board observes further that veteran's representative, in 
written argument submitted in June 1998, raised a claim of 
clear and unmistakable error in a July 17, 1979, rating 
decision that denied service connection for degenerative 
arthritis of multiple joints to include the knees and ankles.  
This issue has not been developed or certified for appellate 
review and should be considered by the RO on remand.

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the locations of 
all VA facilities from which he has 
received treatment following his 
discharge from service for the 
disabilities at issue in this case.

2.  Then, the RO should contact all VA 
facilities noted by the veteran and 
request all records of treatment that 
have not already been associated with the 
veteran's claims file.  If no response is 
received from the veteran, the RO should 
contact the Ann Arbor, Michigan VA 
Medical Center for any records of 
treatment dated after 1989 as the Board 
observes that the veteran underwent a 
June 1997 VA examination at this facility 
and the record indicates that the veteran 
had been receiving treatment at this 
facility prior to this time.

3.  The RO should adjudicate the claim of 
clear and unmistakable error in a July 
17, 1979, rating decision.  The veteran 
should be provided notice of this 
determination and of his appellate and 
procedural rights.  If the veteran files 
a timely notice of disagreement as to 
this issue, the RO should ensure that the 
veteran is afforded the opportunity to 
complete all procedural steps necessary 
to advance an appeal before the Board in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1998).

4.  Following completion of this 
development and after undertaking any 
additional development indicated upon 
receipt of the above, the RO should 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a right knee disorder; whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a back disorder; whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
arthritis of multiple joints; entitlement 
to compensable evaluations for a left 
knee disorder, a right ankle disorder, 
and a left ankle disorder; and 
entitlement to a compensable evaluation 
based on multiple, noncompensable 
service-connected disabilities under 38 
C.F.R. § 3.324 (1998).  If the 
determination of any of these issues 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of the issues in this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

